IN THE SUPREME COURT OF THE STATE OF DELAWARE

    GUNNER GRAY,1                              §
                                               §
          Petitioner Below,                    §   No. 29, 2022
          Appellant,                           §
                                               §   Court Below—Family Court
          v.                                   §   of the State of Delaware
                                               §
    DIVISION OF CHILD SUPPORT                  §   File No. CK12-01403
    SERVICES,                                  §   Petition No. 21-17802
                                               §
          Respondent Below,                    §
          Appellee.

                               Submitted: February 11, 2022
                               Decided:   February 28, 2022

                                      ORDER

         The Senior Court Clerk issued a notice, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed because this Court

lacks jurisdiction to consider an appeal from a decision issued by a Family Court

Commissioner. On January 31, 2022, the Court received the certified mail receipt

indicating that the appellant had received the notice to show cause. The appellant

has not responded to the notice within the required ten-day period. For that reason,

dismissal of the appeal is deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Gary F. Traynor
                                    Justice




                                       2